Citation Nr: 0630818	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1960 to May 1962.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The issue of service connection for left ear hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an April 1991 decision, the RO denied service 
connection for bilateral hearing loss.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's April 1991 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.

3.  Right ear hearing loss was manifest during service and is 
attributable to service.  


CONCLUSIONS OF LAW

1.  The RO's April 1991 decision is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's April 1991 decision; thus, the claim is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2005), 38 C.F.R. § 
3.156 (2005).

3.  Right ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted to the extent that the claim of service 
connection for bilateral hearing loss is being reopened and 
service connection for right ear hearing loss is being 
granted.  Left ear hearing loss is being denied.  As such, 
any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The service medical records reflect that on entrance, 
whispered hearing test was 15/15 in each ear.  During 
service, the veteran was seen for otitis media.  On 
separation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
20

25
LEFT
10
20
5

20

However, this examination was reported based on ASA standard.  
ASA standards must be converted to ISO-ANSI standards.  
Conversion yields the following results.  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30

30
LEFT
25
30
15

25

The separation examination noted that the veteran had 
deafness due to degeneration of acoustic trauma that existed 
prior to service.  

Post-service, the private medical evidence shows that the 
veteran underwent salpingitis of the right eustachian tube in 
March 1978.  

In an April 1978 rating decision, the RO denied service 
connection for hearing loss on the basis that the separation 
examination showed hearing within normal limits.  The veteran 
did not appeal that determination.  

In an April 1991 determination, the RO determined that new 
and material evidence had not been received to reopen the 
claim of service connection for hearing loss on the basis 
that hearing loss was not incurred in or chronically 
aggravated by service or within one year thereof.  The 
veteran did not appeal that determination.  

In February 2002, a claim to reopen service connection for 
bilateral hearing loss was received.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In support of the claim to reopen, additional evidence has 
been added to the claims file.  The evidence includes a 
private audiology report dated in October 2002.  The 
audiogram showed bilateral hearing loss within the meaning of 
38 C.F.R. § 3.385.  It was noted that the hearing loss was 
noise induced.  In a May 2003 statement, the audiologist 
opined that it was at least as likely as not that the hearing 
loss began during service.  

In August 2003, the veteran was afforded a VA audiology 
examination which also showed bilateral hearing loss within 
the meaning of 38 C.F.R. § 3.385.  The examiner indicated 
that the claims file was reviewed.  The examiner noted that 
the veteran had inservice noise exposure.  He also noted that 
the discharge examination reported deafness due to 
degeneration of acoustic nerve.  However, the examiner opined 
that since the inservice enlistment and discharge hearing 
examinations were within normal limits, the veteran's hearing 
loss was not the result of military service.  In a November 
2003 addendum, the examiner again indicated that the claims 
file was reviewed and that hearing was normal on discharged.  
The examiner also stated that there was no significant change 
in the veteran's hearing during service.  

The additional evidence is new and material.  It does 
includes competent evidence that cures the prior evidentiary 
defect that the veteran has hearing loss within the meaning 
of 38 C.F.R. § 3.385 which is related to service, as shown on 
the private report in October 2002 and May 2003.  

Evidence submitted since the RO's April 1991 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's April 1991 decision; thus, the claim 
of service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


Right Ear Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, 
sensorineural hearing loss will be presumed to have been 
incurred in or aggravated by service if it had become 
manifest to a degree of 10 percent or more within one year of 
the veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  

Here, there is no evidence that at entry, there was any 
defect, infirmity, or disorder with regard to a right ear 
disability on objective examination.  The examination was 
negative.  Thus, the veteran is entitled to a presumption of 
soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

Even though the separation examination noted that a hearing 
defect existed prior to entry, the induction examination was 
normal and there was no history presented during service of 
any preexisting defect.  There is no support for that 
notation in the record.  On entrance, the veteran was normal.  
On separation, he had right ear hearing loss, under the 
converted standards, as noted above.  

Thus, there is no clear and unmistakable evidence that a 
right ear defect existed prior to service entrance.  
VAOPGCPREC 3-03 (July 16, 2003), has established that there 
are two steps to rebut the presumption of soundness at entry.  
First, there must be clear and unmistakable evidence that a 
defect or injury preexisted service.  That is not the case 
here.  Second, there must be clear and unmistakable evidence 
that the defect or injury was not aggravated during service.  
If both prongs are not met, the presumption of soundness at 
entry is not rebutted.  The first prong is not met.  The 
presumption of soundness at entry is not rebutted.

The service medical records show hearing loss of the right 
ear within the meaning of 38 C.F.R. § 3.385, once the ASA 
standards are converted to ISO-ANSI standards.  The VA 
examiner did not make this conversion.  

Since right ear hearing loss was shown on separation, right 
ear hearing loss was manifest during service and is 
attributable to service.  

Accordingly, service connection for right ear hearing loss is 
warranted.  


ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is granted.  

Service connection for right ear hearing loss is granted.  


REMAND

A private audiologist attributes left ear hearing loss to 
service.  However, the audiologist did not address the 
separation examination or review the records.  As noted 
above, the VA examiner did not convert the hearing audiogram.  
Accordingly, the Board finds that a VA opinion should be 
obtained to determine if current left ear hearing loss is 
etiologically related to service.  

The veteran may also submit private medical evidence in 
support of his claim.  

The VCAA letter in this case is inadequate.  Accordingly, the 
agency of original jurisdiction (AOJ) should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed as to the issue remaining on appeal. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should have the veteran's claims 
folder referred for a VA medical opinion to 
determine if current left ear hearing loss is 
etiologically related to service.  The 
veteran's service medical records, with the 
converted separation audiogram, as well as 
post-service records should be considered.  A 
rationale for any opinion expressed should be 
provided.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


